Appeal from a decision of the Workers’ Compensation Board, filed July 21, 1993, which ruled that claimant did not establish a permanent disability to his back.
Claimant sustained a compensable back injury and was awarded workers’ compensation benefits. Subsequently, a Workers’ Compensation Law Judge found that claimant had no permanent disability and closed the case. The Board af*929firmed and claimant appeals. Medical evidence presented to the Board indicated that claimant had no permanent disability to his back. Conflicting medical evidence merely presented a question of fact for the Board to resolve. Given that there is substantial evidence to support the Board’s decision, we affirm.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.